         Case 2:20-cv-06354-MMB Document 1 Filed 12/17/20 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
---------------------------------------------------------------
RAY WHORISKEY                                                   :
325 South Madison Avenue                                        :
Upper Darby, PA 19082                                           :
                                                                :
                                    Plaintiff,                  :
                                                                : Civil Action No.:
                  v.                                            :
                                                                : JURY TRIAL DEMANDED
LOWE’S COMPANIES, INC. d/b/a                                    :
LOWE’S HOME IMPROVEMENT                                         :
116 West Township Line Road                                     :
Havertown, PA 19083                                             :
                                                                :
                                    Defendant.                  :
---------------------------------------------------------------
                                     COMPLAINT – CIVIL ACTION

       Plaintiff, Ray Whoriskey (“Plaintiff”), by and through his undersigned attorney, for his

Complaint against Lowe’s Companies, Inc. d/b/a Lowe’s Home Improvement (“Defendant”),

alleges as follows:

       1.      Plaintiff brings this action to redress violations by the Defendant of the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., for discharging Plaintiff on account of

his disability and/or because Defendant regarded him as being disabled within the meaning of the

ADA, and in retaliation for requesting a reasonable accommodation in connection thereto. Plaintiff

further brings this action to redress violations by the Defendant of the Family and Medical Leave

Act (“FMLA”), 29 U.S.C. § 2601, et seq., and Pennsylvania Common Law. As a result, Plaintiff

has suffered damages set forth herein.
           Case 2:20-cv-06354-MMB Document 1 Filed 12/17/20 Page 2 of 11




                                            PARTIES

          2.   Plaintiff Ray Whoriskey is a citizen of the United States and the Commonwealth of

Pennsylvania, and currently maintains a residence at 325 South Madison Avenue, Upper Darby,

PA 19082.

          3.   Upon information and belief, Defendant Lowe’s Companies, Inc. d/b/a Lowe’s

Home Improvement is a corporation duly organized and existing under the laws of the

Commonwealth of Pennsylvania and maintains a principal place of business located at 116 West

Township Line Road, Havertown, PA 19083.

                                 JURISDICTION AND VENUE

          4.   On or about June 15, 2020, Plaintiff filed a Charge of Discrimination with the

United States Equal Employment Opportunity Commission (“EEOC”) thereby satisfying the

requirements of 42 U.S.C. § 2000e5(b) and (e). Plaintiff’s EEOC Charge was docketed as EEOC

Charge No. 530-2020-04181. Plaintiff’s EEOC Charge was filed within one hundred and eighty

(180) days of the unlawful employment practice.

          5.   By correspondence dated September 22, 2020, Plaintiff received a Notice of Right

to Sue from the EEOC regarding his Charge, advising Plaintiff had ninety (90) days to file suit

against Defendant.

          6.   Plaintiff filed the instant action within the statutory time frame applicable to his

claims.

          7.   Plaintiff has therefore exhausted his administrative remedies and has complied with

all conditions precedent to maintain this action.




                                                    2
         Case 2:20-cv-06354-MMB Document 1 Filed 12/17/20 Page 3 of 11




        8.        This is an action authorized and instituted pursuant to the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. and the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601, et seq.

        9.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and 1343,

as it is a civil rights action arising under the laws of the United States.

        10.       This Court has pendant jurisdiction over Plaintiff’s state law claim pursuant to 28

U.S.C. § 1367, as those claims arise out of the same common nucleus of operative fact as his

federal claims.

                                    FACTUAL BACKGROUND

        11.       Paragraphs 1 through 10 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        12.       On or about September 28, 2018, Defendant hired Plaintiff in the position of Sales

Specialist.

        13.       At all times material hereto, Plaintiff received positive performance reviews,

occasional praise, and no significant discipline.

        14.       By way of example, in or around June 2019, Plaintiff was informed by Defendant

that he was ranked first in sales leading all other employees at Defendant’s location.

        15.       On or about July 31, 2019, Plaintiff suffered a work place injury while pulling

product down from Defendant’s shelving.

        16.       Specifically, while pulling the product, Plaintiff felt a “pop” in his knee and severe

pain in his lower back.

        17.       Immediately afterward, Plaintiff notified Defendant’s Assistant Store Manager,

Chris LNU (Last Name Unknown), that he sustained a workplace injury.



                                                    3
         Case 2:20-cv-06354-MMB Document 1 Filed 12/17/20 Page 4 of 11




        18.     Despite Plaintiff’s severe pain and discomfort, Plaintiff informed Chris LNU that

he would like to continue working for the remainder of the day before seeking medical attention.

        19.     Shortly thereafter, on or about August 2, 2019, Plaintiff sought medical attention to

treat and diagnose his workplace injuries with Defendant’s workers’ compensation doctor.

        20.     Subsequently, Plaintiff was diagnosed with a tear in his meniscus and knee as well

as a strain in his lower back.

        21.     Plaintiff’s torn meniscus and knee plus strained lower back all constitute injuries

within the meaning of the ADA in that they limit major life activities, such as working, standing,

bending, and general movement.

        22.     Plaintiff’s workers’ compensation doctor then directed Plaintiff to engage in

physical therapy and take a medical leave of absence to care for and treat his disabilities.

        23.     Plaintiff immediately advised Defendant of his doctor’s recommendations and

requested a medical leave of absence in connection thereto.

        24.     At no time did Defendant inform Plaintiff of his rights under the FMLA.

        25.     Plaintiff’s request for leave in connection with his disabilities constitutes a request

for a reasonable accommodation under the ADA.

        26.     More specifically, Plaintiff required leave from in or around August 2019 until

December 28, 2019.

        27.     On or about December 28, 2019, Plaintiff’s doctor cleared him to return to work

with restrictions.

        28.     Plaintiff’s work restrictions were input into Defendant’s third-party claims

administrative service provider, Sedgwick.




                                                  4
         Case 2:20-cv-06354-MMB Document 1 Filed 12/17/20 Page 5 of 11




       29.     Upon information and belief, Plaintiff’s restrictions were then transmitted and

provided to Defendant by the Sedgwick system.

       30.     Specifically, according to Plaintiff’s doctor’s recommendations, Plaintiff required

a light duty accommodation consisting of a lifting restriction of no more than fifteen (15) pounds

and sedentary work for less than twenty percent (20%) of his scheduled shift.

       31.     Additionally, Sedgwick informed Defendant that Plaintiff was to return to work on

cash register duties due to my restrictions.

       32.     The aforementioned light duty requests constitute requests for accommodations

under the ADA.

       33.     Upon Plaintiff’s return to work, Defendant placed him on cash register duty.

       34.     On or about January 3, 2020, approximately one (1) week after Plaintiff’s return to

work with restrictions, Defendant abruptly terminated Plaintiff’s employment allegedly due to

missing too many days of work.

       35.     Specifically, Defendant’s Assistant General Manager, Chris Ferrel (“Mr. Ferrel”),

stated, “we have a problem, you missed too many days since 2018 and have to let you go.”

       36.     Notably, excluding the time out from work in connection to Plaintiff’s disabilities,

Plaintiff only missed seven (7) days of work since the beginning of his employment with

Defendant on or about September 28, 2018.

       37.     It is believed and therefore averred that Defendant terminated Plaintiff because of

his actual/perceived disability, because Defendant regarded Plaintiff as disabled, and in retaliation

for Plaintiff’s request for a reasonable accommodation in connection thereto, in violation of the

ADA.




                                                 5
         Case 2:20-cv-06354-MMB Document 1 Filed 12/17/20 Page 6 of 11




       38.     It is further believed and therefore averred that Defendant willfully violated the

provisions of the FMLA by interfering with Plaintiff’s right to protected medical leave in violation

of the FMLA by not advising Plaintiff of his rights.

       39.     It is finally believed and therefore averred that Defendant terminated Plaintiff in

retaliation for filing a claim for worker's compensation in connection to his work-related injuries.

       40.     As a result of Defendant’s deliberate, willful, malicious, and unlawful actions,

Plaintiff has suffered damages, including, but not limited to, loss of employment, promotions,

benefits, earnings and earnings potential, loss of potential benefits, and other economic damages,

and has also suffered mental anguish, emotional pain and suffering, emotional distress, and

humiliation.

                                        COUNT I
                          AMERICANS WITH DISABILITIES ACT
                                 42 U.S.C. § 12101, et seq.
                          DISCRIMINATION AND RETALIATION

       41.     Paragraphs 1 through 40 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       42.     At all times relevant hereto, Plaintiff was an employee of Defendant within the

meaning of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.

       43.     Pursuant to the ADA, Plaintiff is a qualified individual with one or more

disabilities.44. Plaintiff’s torn meniscus and knee plus strained lower back all constitute injuries

within the meaning of the ADA/PHRA in that they limit major life activities, such as working,

standing, bending, and general movement.45. Despite his disability, Plaintiff would have been able

to perform the essential functions of his job with or without a reasonable accommodation,

including, but not limited to, a medical leave of absence and light duty.




                                                 6
           Case 2:20-cv-06354-MMB Document 1 Filed 12/17/20 Page 7 of 11




          46.   By reasons of the foregoing, Defendant, through its agents, officers, servants,

and/or employees, has violated the ADA by terminating Plaintiff’s employment on the basis of his

actual/perceived disability and in retaliation for Plaintiff’s requests for reasonable

accommodations in connection thereto.

          47.   As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic

benefits, emotional pain and suffering, emotional distress and humiliation.

          WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in his favor and against Defendant, and grant him the

maximum relief allowed by law, including, but not limited to:

          A.    Back wages, front pay, and bonuses in an amount to be determined at trial, but not

less than one hundred and fifty thousand dollars ($150,000.00);

          B.    Punitive and/or compensatory damages in an amount to be determined at trial, but

sufficient to punish Defendant for its intentional, negligent, willful, wanton, and/or malicious

conduct;

          C.    Plaintiff’s costs disbursements, and attorneys’ fees incurred in prosecuting this

action;

          D.    Pre-judgment interest in an appropriate amount; and

          E.    Such other and further relief as is just and equitable under the circumstances.

          F.    Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages as set forth by

applicable law.




                                                  7
         Case 2:20-cv-06354-MMB Document 1 Filed 12/17/20 Page 8 of 11




                                       COUNT II
                         THE FAMILY AND MEDICAL LEAVE ACT
                                 29 U.S.C. § 2601, et seq.
                                   INTERFERENCE

       48.     Paragraphs 1 through 47 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       49.     Defendant employed at least fifty (50) employees at its various office locations

within the applicable seventy-five (75) mile radius of Plaintiff’s worksite for each working day in

each of twenty (20) or more calendar days in the current or preceding year.

       50.     Plaintiff was an eligible employee under the FMLA and entitled up to twelve (12)

weeks of unpaid leave for her serious health condition.

       51.     Defendant interfered with Plaintiff’s rights under the FMLA by failing to notify

him of these rights and provide him with the requisite FMLA paperwork.

       52.     The aforementioned actions of Defendant constitute interference under the FMLA.

       53.     As a result of Defendant’s actions, Plaintiff has suffered significant damages.

       54.     Plaintiff has, because of Defendant’s wrongful termination of Plaintiff’s

employment, suffered loss of employment, promotion benefits, earnings and earnings potential,

other significant benefits, emotional pain and suffering, emotional distress and humiliation.

       WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

request that this Court enter judgment in his favor and against Defendant, and grant him the

maximum relief allowed by law, including, but not limited to:

       A.      Back wages, front pay, and bonuses in an amount to be determined at trial, but not

less than one hundred and fifty thousand dollars ($150,000.00);

       B.      Liquidated damages;




                                                 8
           Case 2:20-cv-06354-MMB Document 1 Filed 12/17/20 Page 9 of 11




          C.     Plaintiff’s costs, disbursements and attorneys’ fees incurred in prosecuting this

action;

          D.     Pre-judgment interest in an appropriate amount; and

          E.     Such other and further relief as is just and equitable under the circumstances.

          F.     Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages as set forth by

applicable law.

                                      COUNT III
                    PENNSYLVANIA WORKER’S COMPENSATION ACT/
                WRONGFUL DISCHARGE UNDER PENNSYLVANIA COMMON LAW
                                 77 P.S. § 1-1031 et seq.
                                    RETALIATION

          55.    Paragraphs 1 through 54 are hereby incorporated by reference as though the same

were fully set forth at length herein.

          56.    At all times relevant hereto, Defendant was subject to the provisions of the PWCA.

          57.    Plaintiff suffered a work-related injury and requested workers’ compensation

benefits connected thereto.

          58.    As a result of Plaintiff’s workplace injuries set forth above, Plaintiff filed a petition

for worker’s compensation benefits against Defendants.

          59.    The PWCA, in pertinent part, prohibits an employer from taking any adverse

employment action against an employee in retaliation for that employee exercising his right to file

a petition for worker’s compensation benefits thereunder.

          60.    It is believed and therefore averred that Defendant unlawfully violated

Pennsylvania’s Worker’s Compensation Law and/or the public policy exception to Pennsylvania’s

common law tradition of at-will employment by unlawfully and retaliatory terminating Plaintiff’s



                                                    9
        Case 2:20-cv-06354-MMB Document 1 Filed 12/17/20 Page 10 of 11




employment because of Plaintiff’s claim for benefits under Pennsylvania’s Worker’s

Compensation Law.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

and against Defendant and grant him the maximum relief allowed by law, including, but not limited

to:

       A.      Back wages, front pay, loss of fringe benefits, and raises in an amount to be

determined at trial, but not less than one hundred and fifty thousand dollars ($150,000.00);

       B.      Compensatory, exemplary, and/or punitive damages;

       C.      Pre-judgment interest in an appropriate amount; and

       D.      Such other and further relief as is just and equitable under the circumstances;

       E.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth by

applicable law.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all issues so triable.

                                                      Respectfully submitted,
                                                      MURPHY LAW GROUP, LLC

                                                  By: /s/ Sarah Manning
                                                      Sarah Manning, Esq.
                                                      Eight Penn Center, Suite 2000
                                                      1628 John F. Kennedy Blvd.
                                                      Philadelphia, PA 19103
                                                      TEL: 267-273-1054
                                                      FAX: 215-525-0210
                                                      smanning@phillyemploymentlawyer.com
                                                      Attorney for Plaintiff

Dated: December 17, 2020



                                                 10
        Case 2:20-cv-06354-MMB Document 1 Filed 12/17/20 Page 11 of 11




                           DEMAND TO PRESERVE EVIDENCE
       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s employment, to Plaintiff’s potential claims and her claims to

damages, to any defenses to same, including, but not limited to, electronic data storage,

employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,

cache memory, payroll records, paystubs, time records, timesheets, and any other information

and/or data which may be relevant to any claim or defense in this litigation.




                                                11
